Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.
 
Response to Amendment
Applicant's reply of 09/01/2022 has been entered.
Applicant’s amendments to claims 4, 6, 11, and 13, have rendered the previous rejections under 35 U.S.C. § 112(b) as moot.  Therefore, the prior rejection in reference to these claims is withdrawn.
The examiner will address applicant's further remarks at the end of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3 – 6, 8, and 10 – 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claims 1 and 8 recite methods of organizing human activity because the claims recite a method for building a software development project.  Therefore, they recite certain methods of organizing human activity, which is a grouping of abstract ideas. 
Claim 8, which is illustrative of claim 1, defines the abstract idea by the elements of:
A method for enterprise-level software project management, the method comprising: retrieving user intent data and IT environment data;
building, an enterprise-level software development project from the retrieved user intent data and IT environment data, wherein each of the plurality of project tiers defines the software development project in terms of that tier, with the project tiers including: business goal level, portfolio level, program level, project level, work breakdown structure level, activity level, and resource level, and, wherein the user intent data is related to business goals, technical requirements and other rules governing the software development project, and, the IT environment data includes resource availability across the enterprise IT environment; and,
generating an interactive dashboard with an end-to-end graphical representation of the software development project, including links via which a user may visually navigate between each of the project tiers, so as to manage, via the interactive dashboard, the software development project based on the hierarchal links.
These claims describe actions typically performed by an individual who leads an IT software development group (or any project) for an organization. These are descriptive of certain methods of organizing human activity, and are an abstract idea.

This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of project development or management in a computer environment.  The only additional elements of the claims describe: a system inventory database coupled to one or more enterprise IT systems; one or more processors executing software; a project builder; software and metadata;  and automatically, (i.e., computer implementation).  These claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing project development method. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, above, the claims as a whole merely describe how to generally “apply” the concept of project development in a computer environment.  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

Dependent claims 3 – 6 and 10 – 13 contain further embellishments to the same abstract idea found in claims 1 and 8. Recitations to project tiers and hierarchies, and control metrics and reports are core aspects of all organizational projects and their necessary maintenance and management. They describe the typical activities of the software development leader. Additional elements of project builder and project management engine, is generally linking the use of the abstract idea to a particular technological environment and does not indicate integration into a practical application under Step 2A, Prong 2, or under Step 2B as already addressed above, with the rationale being that set forth in 2106.05(f).

Therefore, for the reasons cited above, claims 1, 3 – 6, 8, and 10 – 13 are directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments filed 09/01/2022 have been fully considered but they are not fully persuasive.  Applicant’s remarks as to a prior rejection of claims under 35 U.S.C. 112(b) have been addressed earlier in this Office Action.
Applicant next remarks about a prior rejection of all claims under 35 U.S.C. 112(a).  See page 5.  The Examiner finds Applicant’s arguments persuasive.  Therefore, the prior rejection of all claims under 35 U.S.C. 112(a) is withdrawn.  The Examiner notes,  however, that Applicant appears to admit that certain claim elements are merely software steps; i.e., the steps are performed using a commercially available product that “…automatically builds software development projects from user input.”  Thus, admitting certain steps of the method performed are commonplace business methods being applied on a general-purpose computer.  This concept is considered to be mere instructions to apply an exception as identified by the Examiner above.  See MPEP 2106.05(f).

Applicant next argues rejection of all claims under 35 U.S.C. § 101.  See page 6.  The Examiner respectfully disagrees with Applicant and maintains that all claims are not patent eligible.
First, Applicant alleges developing software projects does not fall into a category of abstract idea. The Examiner finds this argument not persuasive.  A claim recites a judicial exception (abstract idea) when the judicial exception is “set forth” or “described” in the claim.  Applicant’s amended claims recites first receiving data; (data that is work-centric and user-centric).  The claims add building a software project based on this data.  As noted above, this step is performed using commercially available software tools.  Finally, a dashboard is displayed that allows “a user” to manage the project.  These elements clearly describe the common and typical steps performed when creating most projects for use within an enterprise.  Thus, the amended claim elements are understood to recite an abstract idea.  
Applicant would like to show the amended claims cannot be defined as sales activities as listed at MPEP 2106.04(a)(2).  Applicant’s argument is not persuasive.  MPEP 2106.04(a) also suggests that the Examiner should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed at 2106.04(a).  This is the reasoning the Examiner has used and detailed above to determine the claims recite certain methods of organizing human activity.

Applicant would like to rely on the fact that what is built is “…a software object with metadata…” The Examiner finds this argument not persuasive.  First, it appears that this claim element serves to links aspects of the project between tiers and across departments.  This concept can best be related to all projects and what is known within project management.  That is, that all enterprise-wide projects necessarily branch out and include many different resources within a company.  This is basically the Applicant’s background as included at [0002]. “Typically, in large organizations, enterprise-level software development relies on a combination of various disparate technology platforms across different tiers of the enterprise IT architecture.”  Thus, Applicant is reciting common project management facets.  That is why these claim elements are further directed to an abstract idea and do not lend to integration into a practical application.  Second, Applicant’s disclosure does not lend much support to the use of “metadata” other than that of more data.  This results in using computers as a tool to perform a process.  And this is the result of the Examiner’s review as detailed above.  The claims as a whole merely describes how to generally “apply” the concept of project development or management in a computer environment.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deol (US 2018/0232227) discloses a method of automatically invoking application program functions for a defined project and generating activity and report data.   Faisst (US 2007/0156490) details architectural design for internal projects application software.  Gupta (US 2005/0229151) details facilitation of multi-project management using task hierarchy.  Wex (US 2010/0153158) discloses providing project management software application as enterprise services.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687